 Case 2:19-cr-00313-SVW Document 197 Filed 04/09/21 Page 1 of 5 Page ID #:1365




 1   CUAUHTEMOC ORTEGA (Bar No. 257443)
     Federal Public Defender
 2   DAVID I. WASSERMAN (Bar, No. 275987)
     (E-Mail: David_Wasserman@fd.org)
 3   LISA SHINAR LABARRE (Bar No. 246429)
     (E-Mail: Lisa_Labarre@fd.org)
 4   Deputy Federal Public Defenders
     321 East 2nd Street
 5   Los Angeles, CA 90012
     Telephone: (213) 894-2854
 6   Facsimile: (213) 894-0081
 7   Attorneys for Defendant
     MARK DOMINGO
 8
 9                             UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11                                   WESTERN DIVISION
12
13   UNITED STATES OF AMERICA,                      Case No. 19-313-SVW
14                Plaintiff,                        MR. DOMINGO'S SUPPLEMENTAL
                                                    BRIEF REGARDING THE
15         v.                                       ADMISSION OF HIS POST-ARREST
                                                    STATEMENTS
16   MARK DOMINGO,
17                Defendant.
18
19         Defendant Mark Domingo, by and through his attorneys of record, David I.
20   Wasserman and Lisa Shinar LaBarre, hereby files his supplemental brief regarding the
21   admission of his post-arrest statements.
22                                          Respectfully submitted,
23                                          CUAUHTEMOC ORTEGA
                                            Federal Public Defender
24
25   DATED: April 9, 2021               By /s/ DAVID I. WASSERMAN
                                          DAVID I. WASSERMAN
26                                        LISA SHINAR LABARRE
                                          Deputy Federal Public Defenders
27                                        Attorney for MARK DOMINGO
28
                                                1
 Case 2:19-cr-00313-SVW Document 197 Filed 04/09/21 Page 2 of 5 Page ID #:1366




 1                                   I. INTRODUCTION
 2          The government wants this case to be about Islamic terrorism. As a result, the
 3   government has moved to admit motive-evidence in the form of Islamic nasheeds,
 4   expert testimony about terrorist organizations, terrorist propaganda, and Mr. Domingo’s
 5   post-arrest statements citing Islam as his motivation for committing the instant offense.
 6   The post-arrest statements proffered by Mr. Domingo – like those proffered by the
 7   government – speak to his motive to commit the charged offense, are corroborated by
 8   other evidence in the record, and were made under circumstances that indicate the
 9   statements’ trustworthiness. “[I]in fairness[,]” Mr. Domingo’s proffered statements
10   “ought to be considered at the same time” as the post-arrest statements proffered by the
11   government so as to clear up an “misunderstanding or distortion” regarding his motive
12   for the jury. Fed. R. Evid. 106. As such, the Court should grant Mr. Domingo’s
13   motion.
14                                          II. LAW
15          The legal standards for admitting statements against penal interest per Rule 804
16   and under Rule 807’s residual exception are outlined in Mr. Domingo’s motion to
17   admit his post-arrest statements. See Dkt. 76. Put simply, this Court should answer
18   two questions. First, do the proffered statements tend to incriminate Mr. Domingo,
19   either by speaking to his motive to commit the instant offense or in some other way?
20   Second, are the statements supported by corroborating circumstances that clearly
21   indicate their trustworthiness? The Court should answer each of these questions in the
22   affirmative. 1
23   //
24   //
25   //
26   //
27
28          1
              For purposes of unavailability under Rule 804(a)(1), a defendant is unavailable
     if he invokes his Fifth Amendment right against self-incrimination.
                                                   2
 Case 2:19-cr-00313-SVW Document 197 Filed 04/09/21 Page 3 of 5 Page ID #:1367




 1                                      III. ARGUMENT
 2         On April 9, 2021, the government filed an updated position regarding the post-
 3   arrest statements it intends to offer at trial. See Dkt. 196. Mr. Domingo’s responses
 4   and argument are outlined below:
 5         Clip 1:
 6         In the government’s supplemental brief, it has decided to delete the FBI agent’s
 7   question to Mr. Domingo regarding the timing of the instant offense. See Dkt. 196 at 3.
 8   With that deletion, the agent’s question “I just need to know, is there anyone besides
 9   your group that’s looking to attack the rally in Long Beach?” is irrelevant and lacks
10   probative value. As such, the government’s proffered excerpt should be excluded
11   under Rules 401 and 403.
12         Clip 3
13         The defense withdraws its request to play the proffered addition to Clip 3.
14         Clips 6 and 7
15         The defense has no objection to the government’s withdrawal of Clips 6 and 7.
16   Should the government change its position, then per the government’s supplemental
17   brief, the defense requests that the government play Mr. Domingo’s proffered excerpt.
18   See Dkt. 196 at 4:1-4.
19         Clip 8
20         In light of the Court’s ruling that Mr. Domingo’s military conduct shall be
21   excluded from the trial, see Dkt. 139 at 3, the defense withdraws its request to play the
22   portions of Clip 8 related to Mr. Domingo’s military service. Instead, the defense
23   requests that the Court permit admission of the following short statement from Clip 8:
24         “I mean I didn’t really have a cause to be angry just puberty and then with
           my family. The way Filipino-Americans tend to bring up their fucked up
25         children. Maybe not physically abused fucked up children, but the head
           games.”
26
27   As the government notes in its supplemental brief, the government’s excerpt from Clip
28   8 contains Mr. Domingo’s statement that he had been angry and hated people for many
                                                  3
 Case 2:19-cr-00313-SVW Document 197 Filed 04/09/21 Page 4 of 5 Page ID #:1368




 1   years. The defense’s proffered statement is crucial to show the jury that the motivation
 2   for his anger and hatred (and, therefore, the motive to commit the instant offense) was
 3   driven in part by his upbringing in a strict Filipino-American household rather than, as
 4   the government will argue, an allegiance to Islamic fundamentalism.
 5         Just as the government’s proffered excerpts regarding Mr. Domingo’s desire to
 6   defend Islam purportedly go to motive and intent, so too do Mr. Domingo’s statements
 7   about the issues underlying his anger and hatred toward society. Because these
 8   statements provide the rationale for his decision to commit the instant offense (i.e., his
 9   motive), they “tend[] to subject” Mr. Domingo to possible criminal liability. See
10   United States v. Slaughter, 891 F.2d 691, 696-97 (9th Cir. 1989); see also United States
11   v. Paguio, 114 F.3d 928, 931 (9th Cir. 1997); United States v. Torres-Alvarez, 44 F.
12   App’x 818, 821-22 (9th Cir. 2002) (unpublished); Su Chia v. Cambra, 360 F.3d 997,
13   1005 (9th Cir. 2004).
14         Furthermore, the statements’ trustworthiness is supported by corroborating
15   circumstances. First, the inculpatory statements about Mr. Domingo’s motive were
16   made to FBI agents during a custodial interrogation after Miranda warnings. Second,
17   this is not a case where a defendant simply came up with an alternate explanation while
18   under custodial interrogation. Rather, Mr. Domingo’s statements to the FBI agents
19   echoed his pre-arrest statements to the CHS. Throughout his interactions with the
20   CHS, Mr. Domingo lamented the course of his life, his family-troubles, his problems
21   with women, and the fact that he felt like the world had dealt him a raw deal. See e.g.,
22   Dkt. 112 at 2 (noting at least four conversations with the CHS where Mr. Domingo
23   cites his social and familial rejection as a reason for committing the instant offense).
24   He made these statements without any incentive to fabricate and with the understanding
25   that he could trust the CHS as his Muslim brother. Third, it would be disingenuous for
26   the government to claim that Mr. Domingo was being truthful with the CHS and UCE
27   when he spoke of Islam, but not when he spoke about anything else. And fourth, the
28   statement proposed by Mr. Domingo was made at the same time as the statements
                                                   4
 Case 2:19-cr-00313-SVW Document 197 Filed 04/09/21 Page 5 of 5 Page ID #:1369




 1   proffered by the government. Because these are inculpatory statements, the
 2   government cannot reasonably argue that Mr. Domingo’s admissions regarding his
 3   Islamic motivations are trustworthy but that statements indicating another (equally
 4   inculpatory) motivation are somehow unreliable.
 5         The proffered statement both inculpates Mr. Domingo and is supported by
 6   corroborating circumstances which clearly indicate its trustworthiness. The statement
 7   is admissible both under Rules 804 and 807.
 8                                   IV. CONCLUSION
 9         Based on the foregoing, the Court should grant Mr. Domingo’s motion to admit
10   his post-arrest statement.
11
12                                         CUAUHTEMOC ORTEGA
                                           Federal Public Defender
13
14   DATED: April 9, 2021               By /s/ DAVID I. WASSERMAN
                                          DAVID I. WASSERMAN
15                                        LISA SHINAR LABARRE
                                          Deputy Federal Public Defenders
16                                        Attorney for MARK DOMINGO
17
18
19
20
21
22
23
24
25
26
27
28
                                                   5
